DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received March 3, 2022.  Claims 1, 2, 6-21, 24-31, 158, 202, and 204-223 are currently pending, with claims 31, 158, and 202 being withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-21, 24-30, and 204-223 are rejected under 35 U.S.C. 103 as being unpatentable over Miracle, US 2015/0074919.
Miracle teaches a three-compartment unit dose pouch made of polyvinyl alcohol, wherein the pouch contains a laundry detergent containing glycerol, 1,2-propanediol, surfactants, and perfume (¶280, example 26).  Suitable plasticizers of the invention include glycerol and propylene glycol (¶216), and any suitable packaging for the composition may be used (¶208).  The basic structure of applicants’ invention then, a unit-dose, water-soluble pouch containing a detergent comprising solvents, surfactant, and perfume is precisely taught by Miracle.  With respect to the composition of the polyvinyl alcohol film, Miracle incorporates by reference US 6,787,512 to Verrall et al (¶215), assigned to the Monosol company, the same assignee as the present application, which teaches a water soluble film packet for containing liquid laundry detergents (see abstract). 
Verrall et al teach that PVOH copolymers can be tailored to desired film characteristics by varying the kind and quantity of copolymerized monomers. Examples of copolymerizations are those of vinyl acetate with a carboxylic acid or with an ester of a carboxylic acid.  If the hydrolysis of acetate groups in these copolymers is only partial, then the resulting polymer could be described as a PVOH terpolymer--having vinyl acetate, vinyl alcohol, and carboxylate groups--although it is commonly referred to as a copolymer (col 1, lines 35-45).  Suitable carboxylic monomers of the invention include vinyl acetic acid, maleic acid, monomethyl maleate, dimethyl maleate, maleic anhydride, itaconic acid, monomethyl itaconate, dimethyl itaconate, and itaconic anhydride (col. 3, lines 5-15).  It seems clear then, that Miracle was aware that PVOH films containing monomethyl maleate were contemplated by the Monosol company more than a decade before the present invention was filed and so it would be patently obvious to use these films to contain the laundry detergents of the invention.  Furthermore, as PVOH films containing monomethyl maleate are contemplated by the reference, the examiner maintains one of ordinary skill in the art would expect such films to exhibit the properties of viscosity, tensile strength, and degree of hydrolysis claimed.
With respect to a closeable container, obviously any water soluble film must be packaged in a water-impermeable container, and all containers designed for holding laundry detergents are closeable.
Applicants have traversed this rejection on the grounds the reference does not disclose with any specificity the particular PVOH resin blend of claim 1.  Miracle contemplates PVOH films with monomethyl maleate, and Verrall et al specifically teaches a blend of PVOH polymers comprising a mixture of PVOH homopolymer and PVOH copolymer as suitable, and teaches monomethyl maleate as a suitable anionic monomer of the invention.  
Applicants further traverse on the basis of the 132 declaration by the inventor (presented in 15/486669), which demonstrates that a pouch made of a PVOH and monomethyl maleate has superior properties over other polymer blends.  Well and good.  It is not the examiner’s position that the resin blend claimed is ineffective, only that it was a known resin blend at the time the invention was made.  Moreover, the present claims require one of four carboxylated anionic monomers, only one of which is monoalkyl maleate.  Does a test of one anionic monomer extrapolate to all four anionic monomers claimed?  Do all anionic monomers exhibit the same benefits?
That aside, the references teach that PVOH blends with monomethyl maleate are well known in the art, and for use in encapsulating detergents.  If the prior art was already aware that such polymer blends were suitable, how can their use be considered novel, even if they exhibit superior properties to other polymer blends tested by applicants?  The examiner maintains as the blend claimed was known in the art and contemplated for use in encapsulating detergents, the rejection is proper and is maintained.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761